DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.

Claim Interpretation Notes
“low-latency” is not clearly defined in the application as filed. As just a few examples of the ambiguity and vagueness of this phrase as used throughout the application, such as at least pars. 23-55 of the published specification, low-latency is described as:
“may include any storage medium with low-latency data access including, for example, DRAM modules such as DDR SDRAM, Phase-Change Memory (PCM), flash memory, or a solid-state drive”,
“may be implemented as multiple logical or physical units”,
“may improve the execution speed of the systems and methods described herein by permitting access to data more quickly by an order of magnitude or greater (e.g., nanoseconds instead of microseconds)”,
“may store and maintain the internal data, or a portion thereof, such as low-latency data, in a low-latency memory device, such as the low-latency memory 1300 shown in FIG. 1, or any other type of data storage medium or combination of data storage devices with relatively fast (low-latency) data access, organized in a low-latency data structure” (note: the specification is silent as to what the data access is “relatively fast” with respect to),
“may be organized as tables”, “A column may define or describe the characteristics of a discrete aspect of the data in the table”, “may be stored in the database as one or more rows or records in respective tables”.

 “a low-latency database analysis system” is not clearly defined in the application as filed. As just a few examples of the ambiguity and vagueness of this phrase as used throughout the application, such as at least pars. 43-47 of the published specification, a low-latency database analysis system:
 “may be implemented on one or more computing devices”, 
“may be similar to the internal database analysis portion 2200 shown in FIG. 2”, 
“may store and maintain the internal data, or a portion thereof, such as low-latency data, in a low-latency memory device, such as the low-latency memory 1300 shown in FIG. 1, or any other type of data storage medium or combination of data storage devices with relatively fast (low-latency) data access, organized in a low-latency data structure”,
“may store and maintain the internal data”, 
“may
“may include different, fewer, or additional components not shown in FIG. 3”
Note: in view of at least the above identified portions of the specification, the phrase “a low-latency database analysis system” may store some data in any storage medium which may provide “relatively fast” data access, the data may be organized as a table that may have a column and/or a row. None of these features are required and none of these features will be read in to the claims.

“chronometry configuration data” is not clearly defined in the application as filed. As just a few examples of the ambiguity and vagueness of this phrase as used throughout the application, such as at least pars. 16, 332, 344-346 of the published specification, chronometry configuration data:
“may obtain chronometry configuration data defining or describing a domain-specific chronometry”
“… may be obtained at 6100. Obtaining the chronometry configuration data may include obtaining data expressing a usage intent with respect to the low-latency database analysis system indicating the chronometry configuration data, or a portion thereof. In some implementations, the data expressing the usage intent may include a request to generate the domain-specific chronometry, which may indicate, or may otherwise be associated with, a current domain, which may
“Obtaining the chronometry configuration data may include receiving, reading, or otherwise accessing, previously generated, such as previously stored, domain-specific chronometry configuration data (DSCCD) at 6140. Obtaining the chronometry configuration data may include obtaining, receiving, reading, or otherwise accessing, a name or descriptor for one or more domain-specific chronometry datasets.”

 “a chronometric unit” is not clearly defined in the application as filed. As just a few examples of the ambiguity and vagueness of this phrase as used throughout the application, such as at least pars. 186-195 of the published specification, a chronometric unit:
“may be nominal, or named, representations of respective temporal intervals”,
“such as a `second` chronometric unit”,
“may define or describe one or more chronometric unit types, such as a `second` chronometric unit type, a `minute` chronometric unit type, an `hour` chronometric unit type, a `day` chronometric unit type, a `week` chronometric unit type, a `month` chronometric unit type, a `quarter` chronometric unit type, a `year` chronometric unit type, or any other type of chronometric unit.”

“a temporal location”, in par. 185 of the published specification, is defined as “a discrete, or unique, point, or a defined ordered contiguous sequence of points, in the temporal continuum.” Note that par. 188 goes on to say “A temporal location may be represented in the low-latency database analysis system as an epoch value and may be expressed in the low-latency database analysis system using one or more chronometric units, or respective values thereof.”

“epoch value” is not clearly defined in the application as filed. As just a few examples of the ambiguity and vagueness of this phrase as used throughout the application, such as at least pars. 188 of the published specification, an epoch value:

“may be an integer value, such that each temporal point from the contiguous sequence of temporal points that comprises the temporal continuum corresponds with a respective epoch value”.

“finite state machine” is not clearly defined in the application as filed. As just a few examples of the ambiguity and vagueness of this phrase as used throughout the application, such as at least pars. 132 of the published specification, a finite state machine:
“may
may transition from a state (current state) to a subsequent state in response to input (e.g., input to the finite state machine)”
“may be non-deterministic, such that the finite state machine may transition from a state to zero or more subsequent states”

“first chronometric unit” is not clearly defined in the application as filed. As just a few examples of the ambiguity and vagueness of this phrase as used throughout the application, such as at least pars. 312, 315, 318 of the published specification, a first chronometric unit:
“wherein instances of the second chronometric unit include instances of the first chronometric unit”,
“an instance of a first chronometric unit, …, may include an instance of a second chronometric unit”

“chronometry boundary configuration data” is not clearly defined in the application as filed. As just a few examples of the ambiguity and vagueness of this phrase as used throughout the application, such as at least pars. 333-342, 
of the published specification, chronometry boundary configuration data:
“may include chronometric location data”,
“may include a chronometry type identifier”,
“month-ordinal”, “day-ordinal”,
“may
“may include descriptor data for a year chronometric unit”
“may include output location data”

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The drawings as filed only show the obtaining, generating and storing features of claim 1 in fig. 6. The features of each limitation of claims 2-20 must be shown or the features canceled from the claims.  No new matter should be entered. Additionally, the drawings fail to show necessary textual labels of features or symbols. For example, placing descriptive labels with the elements in the figures, would give the viewer necessary detail to fully understand the element at a glance. A descriptive textual label for each numbered element in these figures would be needed to better understand these figures without substantial analysis of the detailed specification. Any structural detail that is of sufficient importance to be described should be labeled in the drawing. Optionally, the applicant may wish to include a table next to the present figure to fulfill this requirement. See 37 CFR 1.84(n)(o), recited below:
"(n) Symbols. Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols which have a universally recognized conventional meaning and are generally accepted in the art. Other symbols which are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.

(o) Legends. Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible."


 The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
paragraph 15 of the specification as filed is missing language in the last sentence: “Including support other chronometry, such as a domain-specific or user-defined chronometry may be unavailable or may be based on inefficient and expensive manual coding.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8-10, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, in the second limitation, sets forth that the generated domain specific chronometry dataset describes a chronometric unit (and subsequently also refers to it as “the chronometric unit”). This means that there is exactly one chronometric unit. The phrase “chronometric units from the domain-specific chronometry dataset” in the limitation “generating a chronometry index for indexing descriptor values for chronometric units from the domain-specific chronometry dataset associated with a chronometric unit type” suggests that the generated domain specific chronometry dataset actually has more than one chronometric unit. This clear contradiction renders the scope of the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Claim 4 includes similar language and is therefore likewise rejected.

Claim 17 includes “the domain-specific chronometry dataset” in the “generating” limitation of the claim. It is not clear which domain-specific chronometry dataset provides antecedent basis for the domain-specific chronometry dataset (the one mentioned in the 2nd limitation of the claim or “a domain-specific chronometry dataset” mentioned in the “generating” limitation)? Dependent claims 18-20 are likewise rejected.
Claim 8 recites “ wherein the chronometry boundary configuration data includes: …. first chronometric relationship data indicating, for a first chronometric unit of the domain-specific chronometry dataset, wherein the first chronometric unit corresponds with an ordered sequence of second chronometric units of the domain-specific chronometry dataset, a sequentially earliest second chronometric unit expressed in the chronometry boundary configuration data with reference to a month-ordinal of the canonical chronometry”. The scope of this language requires the chronometry boundary configuration data to include inside of it, relationship data that indicates a second chronometric unit expressed in the same chronometry boundary configuration data with reference to something else. It is not clear what it means for a definition of data to include something in it that is expressed in that very same data.  Thus, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  All respective dependent claims are likewise rejected. 
it is not clear what it means for a definition of data to include something in it that is expressed in that very same data.  Thus, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. All respective dependent claims are likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the methods of claims 1-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: memory.
In exemplary claim 16, limitations reciting the abstract idea are as follows:
	obtaining chronometry configuration data; generating, in the low-latency database analysis system, a domain-specific chronometry dataset in accordance with the chronometry configuration data, such that the domain-specific chronometry dataset describes a chronometric unit such that a temporal location expressed with reference to the chronometric unit and indicative of an epoch value differs from a temporal location indicative of the epoch value and expressed in accordance with a canonical chronometry (as drafted, these limitations are a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitations precludes the steps from practically being performed in the mind. These limitations, in the context of this claim, encompasses the user thinking of non-Gregorian calendar data (i.e. obtaining) and that a point in time with respect to a time-based unit and value in a non-Gregorian calendar is different from a point in time in a Gregorian calendar (i.e. generating). Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
(as drafted, these limitations are a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitations precludes the steps from practically being performed in the mind. These limitations, in the context of this claim, encompasses the user thinking of the non-Gregorian calendar data in tabular format, thinking of the data with respect to a name (i.e. ontological data) and taking note/observing one or more portions of the data (i.e. index). Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);and 
	generating a finite state machine based on the ontological data representing the domain-specific chronometry dataset (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer encompasses the user thinking about one or more states and a transition; by definition, a finite state machine an abstract model of computation. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);  
In exemplary claim 17, limitations reciting the abstract idea are as follows:
	obtaining chronometry configuration data, wherein the chronometry configuration data includes chronometric instance data describing an instance of a first chronometric unit of the domain-specific chronometry dataset, wherein the domain-specific chronometry dataset describes an era corresponding to a duration from a minimum chronometric location of the domain-specific chronometry dataset to a maximum chronometric location of the domain-specific chronometry dataset, such that the chronometry configuration data includes respective chronometric instance data describing each instance of the first chronometric unit of the domain-specific chronometry dataset for the era of the domain-specific chronometry dataset (as drafted, these limitations are a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitations precludes the steps from practically being performed in the mind. These limitations, in the context of this claim, encompasses the user thinking of any two consecutive points in Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
	generating, in the low-latency database analysis system, a domain-specific chronometry dataset in accordance with the chronometry configuration data, such that the domain-specific chronometry dataset describes a chronometric unit such that a temporal location expressed with reference to the chronometric unit and indicative of an epoch value differs from a temporal location indicative of the epoch value and expressed in accordance with a canonical chronometry; and storing the domain-specific chronometry dataset in the low-latency database analysis system (as drafted, these limitations are a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitations precludes the steps from practically being performed in the mind. These limitations, in the context of this claim, encompasses the user thinking of non-Gregorian calendar data and that a point in time with respect to a time-based unit and value in a non-Gregorian calendar is different from a point in time in a Gregorian calendar (i.e. generating). Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment). 
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a memory. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 17-42 and 417-431 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a memory, at a very high level of generality and without imposing meaningful limitations on the Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 

The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical 
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penzo et al., Pub. No.: US 20200090130 A1, hereinafter Penzo.

As per claim 16, Penzo discloses A method for use in a low-latency database analysis system (at least pars. 26, 34-37), the method comprising: 
obtaining chronometry configuration data (pars. 21, 30, 39, 43 disclose multiple examples of the claimed obtaining, as well as the obtaining as described in at least par. 344 of the published specification); 
generating, in the low-latency database analysis system, a domain-specific chronometry dataset in accordance with the chronometry configuration data, such that the domain-specific chronometry dataset describes a chronometric unit such that a temporal location expressed with reference to the chronometric unit and indicative of an epoch value differs from a temporal location indicative of the epoch value and expressed in accordance with a canonical chronometry (pars. 21, 30, 36, 38-40, 43 disclose generating multiple types (i.e. domain-specific) of custom calendars (i.e. chronometry dataset)  and calendar based data (i.e. chronometry dataset)); 
generating a chronometry table (see pars. cited above including at least pars. 30, 39, 40, 43) in a distributed in-memory database of the low-latency database analysis system (see at least pars. 26, 34, 37 and 41); 
storing the domain-specific chronometry dataset in the chronometry table (see at least pars. 30, 39-43) in the low-latency database analysis system (see at least at least pars. 34 and 37); 
generating an object representing the domain-specific chronometry dataset (see pars. cited above including at least pars. 26, 34, 37, 41 for generating as claimed; furthermore, see at least pars. 39, 40, 43-47, 58-60 for various additional, alternative disclosures of generated objects that represent the custom calendars (i.e. domain specific chronometry dataset) and where each is stored as claimed); 
storing the object in a distributed in-memory ontology of the low-latency database analysis system as ontological data representing the domain-specific chronometry dataset (see rejection of above limitation);
generating a chronometry index for indexing descriptor values for chronometric units from the domain-specific chronometry dataset associated with a chronometric unit type (see rejection above including at least pars. 43-45, 46, 62, 63); and 
generating a finite state machine based on the ontological data representing the domain-specific chronometry dataset (pars. 41, 46, 58-60, 65, fig. 10). 

Penzo discloses a method for use in a low-latency database analysis system (at least pars. 26, 34-37), the method comprising: 
obtaining chronometry configuration data (pars. 21, 30, 39, 43 disclose multiple examples of the claimed obtaining, as well as the obtaining as described in at least par. 344 of the published specification), wherein the chronometry configuration data includes chronometric instance data describing an instance of a first chronometric unit of the domain-specific chronometry dataset (pars. 20, 39, 43-46, 59, 60 all provide alternative disclosures of these limitations), wherein the domain-specific chronometry dataset describes an era corresponding to a duration from a minimum chronometric location of the domain-specific chronometry dataset to a maximum chronometric location of the domain-specific chronometry dataset, such that the chronometry configuration data includes respective chronometric instance data describing each instance of the first chronometric unit of the domain-specific chronometry dataset for the era of the domain-specific chronometry dataset (see mapping provided above); 
generating, in the low-latency database analysis system, a domain-specific chronometry dataset in accordance with the chronometry configuration data, such that the domain-specific chronometry dataset describes a chronometric unit such that a temporal location expressed with reference to the chronometric (pars. 21, 30, 36, 38-40, 43); and 
storing the domain-specific chronometry dataset in the low-latency database analysis system (see pars. cited above including at least figs. 9-10 and pars. 21, 30, 39-44, 63).

	As per claim 1, it includes the same or similar subject matter as claims 16-17 and is therefore likewise rejected.
 
As per claim 2, Penzo discloses the method of claim 1, wherein storing the domain-specific chronometry dataset includes: generating a table in a distributed in-memory database of the low-latency database analysis system (see rejection of 3rd and 4th limitations of claim 16); and storing the domain-specific chronometry dataset in the table (see rejection of 3rd and 4th limitations of claim 16). 

As per claim 3, Penzo discloses the method of claim 1, wherein storing the domain-specific chronometry dataset includes: generating an object representing the domain-specific chronometry dataset (see rejection of 5th	 and 6th limitations of claim 16); and storing the object in a distributed in-memory ontology of the low-latency database (see rejection of 5th and 6th limitations of claim 16). 

As per claim 4, Penzo discloses the method of claim 3, wherein storing the domain-specific chronometry dataset includes: obtaining a descriptor value for the chronometric unit from the domain-specific chronometry dataset, wherein the chronometric unit is associated with a chronometric unit type; and generating a chronometry index for indexing descriptor values for chronometric units from the domain-specific chronometry dataset associated with the chronometric unit type, wherein generating the chronometry index includes including the descriptor value for the chronometric unit in the chronometry index (see rejection of independent claims including at least pars. 43-45, 46, 62, 63). 

As per claim 5, Penzo discloses The method of claim 3, wherein storing the domain-specific chronometry dataset includes: generating a finite state machine based on the ontological data representing the domain-specific chronometry dataset (see rejection of last limitation of claim 16). 

Penzo discloses The method of claim 1, wherein the canonical chronometry describes a Gregorian calendar (see at least pars. 20, 21, 30, 31, 39, 42, 43, 45, 46, etc.). 

As per claim 7, Penzo discloses the method of claim 1, wherein obtaining the chronometry configuration data includes: obtaining data expressing a usage intent with respect to the low-latency database analysis system, the data expressing the usage intent including chronometry boundary configuration data (claim interpretation note: this claim expressly recites intended use and is therefore not given patentable weight. Nonetheless, see pars. cited in the rejection of the independent claims which disclose all the various possible definitions of “chronometry boundary configuration data” as per pars. 333-342 of the published specification, all of which convey how data should be used (i.e. data expressing a usage intent) and/or how data is being used (another example of data expressing a usage intent) and/or how data is being interpreted by computer software/hardware (another example of data expressing a usage intent) and/or a user’s desire for certain types of data (either in generating the data (another example of data expressing a usage intent) and/or searching the data (another example of data expressing a usage intent), etc. ). 

As per claim 8, Penzo discloses the method of claim 7, wherein the chronometry boundary configuration data includes: 
first chronometric location data representing a minimum temporal location for the domain-specific chronometry dataset, (see rejection of first limitation of claim 17); 
second chronometric location data representing a maximum temporal location for the domain-specific chronometry dataset, the second chronometric location data expressed in the chronometry boundary configuration data in accordance with the canonical chronometry, such that the domain-specific chronometry dataset describes an era corresponding to a duration from the minimum temporal location to the maximum temporal location (see rejection of first limitation of claim 17);  
a chronometry type identifier (see rejection of independent claims); 
first chronometric relationship data indicating, for a first chronometric unit of the domain-specific chronometry dataset, wherein the first chronometric unit corresponds with an ordered sequence of second chronometric units of the domain-specific chronometry dataset, a sequentially earliest second chronometric unit expressed in the chronometry boundary configuration data with reference to a month-ordinal of the canonical chronometry (paragraph 39-46); 
second chronometric relationship data indicating, for a third chronometric unit of the domain-specific chronometry dataset, wherein the third chronometric unit corresponds with an (see rejection of above limitation); 
third chronometric relationship data indicating, for the third chronometric unit, a fourth chronometric unit from the ordered sequence of fourth chronometric units, represented with reference to a day-ordinal of the canonical chronometry, such that an instance of a chronometric unit of the domain-specific chronometry dataset that includes an instance of the fourth chronometric unit from the ordered sequence of fourth chronometric units includes an instance of the third chronometric unit that includes the instance of the fourth chronometric unit; and descriptor data for the first chronometric unit of the domain-specific chronometry dataset (see rejection of above limitations). 

As per claim 9, Penzo discloses the method of claim 8, wherein obtaining the chronometry configuration data includes automatically generating primary chronometry configuration data in response to obtaining the chronometry boundary configuration data (see at least paragraphs 39-46).

As per claim 10, Penzo discloses the method of claim 9, wherein: the chronometry boundary configuration data includes output location data indicating a computer storage location for outputting the primary chronometry configuration data generated based on the chronometry boundary configuration data (see at least paragraphs 39-46); and obtaining the chronometry configuration data includes outputting the primary chronometry configuration data in accordance with the output location data (see at least paragraphs 39-46). 

As per claim 11, Penzo discloses the method of claim 1, wherein the chronometry configuration data includes chronometric instance data describing an instance of a first chronometric unit of the domain-specific chronometry dataset (see rejection of 1st limitation of claim 17).

As per claim 12, Penzo discloses the method of claim 11, wherein the domain-specific chronometry dataset describes an era corresponding to a duration from a minimum chronometric location of the domain-specific chronometry dataset to a maximum chronometric location of the domain-specific chronometry dataset, such that the chronometry configuration data includes respective chronometric instance data describing each instance of the first chronometric unit of the domain-specific (see rejection of 1st limitation of claim 17). 

As per claim 13, Penzo discloses The method of claim 12, wherein the chronometric instance data includes: a first temporal location expressed in accordance with the canonical chronometry; a descriptor for the instance of the first chronometric unit with respect to an ordered sequence of first chronometric units within an instance of a second chronometric unit of the domain-specific chronometry dataset; a descriptor for an instance of a third chronometric unit, wherein the instance of the third chronometric unit includes the instance of the first chronometric unit; a descriptor for an instance of a fourth chronometric unit, wherein the instance of the fourth chronometric unit includes the instance of the first chronometric unit; a descriptor for an instance of a fifth chronometric unit, wherein the instance of the fifth chronometric unit includes the instance of the first chronometric unit; an ordinal value for the instance of the first chronometric unit with respect to the ordered sequence of first chronometric units within the instance of the second chronometric unit of the domain-specific chronometry dataset; an ordinal value for the instance of the second chronometric unit with respect to an ordered sequence of second chronometric units (see at least pars. 45-46; note that the published specification at least pars. 360-392 provides many examples of what these claimed elements could be such as Quarters, Week, Month, year, Day Num of Qtr, Day Num of Year, etc. All of these are disclosed in Penzo at pars. 45-46 as disclosed in the instant specification. More importantly, since the claim does not specifically name these attributes, Penzo is applicable with respect to the other disclosed attributes/column names as well). 

As per claim 14, Penzo discloses The method of claim 13, wherein obtaining the chronometry configuration data includes automatically generating secondary chronometric instance data describing the instance of the first chronometric unit of the domain-specific chronometry dataset, wherein the secondary chronometric instance data includes: a descriptor for the instance of the third chronometric unit of the domain-specific (see at least pars. 45-46; note that the published specification at least pars. 370-392 provides many examples of what these claimed elements could be. All of these are disclosed in Penzo at pars. 45-46 as disclosed in the instant specification. More importantly, since the claim does not specifically name these attributes, Penzo is applicable with respect to the other disclosed attributes/column names as well).

As per claim 15, Penzo discloses The method of claim 14, wherein storing the domain-specific chronometry dataset includes storing the chronometric instance data and the secondary chronometric instance data (see rejection of 5th and 6th limitations of claim 16) 

As per claims 18-20, see rejection and rationale provided with respect to claims 13-15.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
20030105852 
par. 94
User changes temporal columns from Gregorian to lunar 
20020194014
pars. 9, 39-42
Customized calendars based on a corporate profile
20180302443
pars. 193-202
Domain specific calendar data and calendar applications
20200143304 
Pars. 40-41
User defined calendar data and data models
20060253475
Pars. 38-44
Coordinating or reconciling between calendars 
20160180294 
Pars. 4-9
Custom user defined domain specific calendars

 
ThoughtSpot V 5.2. “Set Up a Custom Calendar”. 2020. 

 Niemi et al., “Representing Calendar Expressions with Finite-State Transducers that Bracket 	Periods of Time on a Hierarchical Timeline”. 2007. 

Ed Pollack. “Designing a Calendar Table.” 2017. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED H HASAN/Primary Examiner, Art Unit 2154